DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2021 has been entered.
 
Response to Arguments
3.	Applicant's arguments filed on 03/04/2021 have been fully considered but they are not persuasive.
Regarding claims 1, 9 and 17, as to Applicant’s arguments, the Examiner respectfully submits that Applicant did not particularly argue the previously applied prior art Schooley et al. “Schooley” (US Pub 2014/0375390 A1) which is now applied for the argued new limitation.  Schooley discloses a switchable resistance 22 for providing dynamic control of resistance for biasing the RF amplifier 14 (figures 1 and 2, the switchable resistance 22; [0027]-[0034]), the switchable resistance 22 is configured to .   

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1, 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Meck (US Pub 2004/0121745 A1) in view of Luo (US Pub 2006/0158256 A1) and Schooley et al. “Schooley” (US Pub 2014/0375390 A1).  
Consider claim 1, Meck discloses (figure 2, Abstract) A radio-frequency module comprising: a power amplifier ([0005], [0040]); a radio-frequency output signal path coupled to an output of the power amplifier at a first end (figure 6, node 210) and to a radio-frequency output port at a second end (node 215); an output matching network (figure 6 matching 140) disposed in the radio-frequency output signal path, the output matching network including an inductor (figure 6, inductor 225) and a shunt arm coupled to ground (figure 6), the shunt arm including a capacitor (capacitor 220, 240) connected in series with a dynamically-switchable switch (switch 250, 245) that is controllable to modify an operational impedance of the output matching network ([0019], [0049]-[0052]); and an inductive load coupled to the output of the power amplifier in parallel with the radio-frequency output signal path (figure 6 inductor 200).

Luo discloses in power amplifier circuit ([0001]), a bias boost circuit coupled to an input of the power amplifier, the bias boost circuit including a current mirror having an output having a resistance R1 (Abstract, figure 1), the resistance R1 being coupled in parallel with the radio-frequency (figure 1, [0002] RF) signal input path and configured to provide an output resistance of the current mirror (figure 1, R1 path is parallel to RF input path).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Luo into the art of Meck as a further embodiment for biasing the power amplifier and improving power control.  
The combination of Meck and Luo do not mention the resistance is switchable, the switchable resistance configured to selectively adjust how a voltage level on the radio-frequency signal input path increases a current through the power amplifier. 
Schooley discloses a current mirror biasing circuit for RF amplifier includes a switchable resistor for providing dynamic control of resistance for biasing the RF amplifier 14 (Abstract, figures 1 and 2, current source 30, Ibias2 path is parallel to RF_IN path, the switchable resistance 22; [0027]-[0034]), the switchable resistance 22 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Schooley into the art of Meck as modified by Luo as to provide further control variables for dynamically biasing the RF amplifier for improving power amplification.  
Consider claim 6, Meck in combination with Luo and Schooley substantially teaches the limitation in claim 1, further discloses wherein the bias circuit includes a field-effect transistor disposed in an output path of the current mirror, the field-effect transistor including a gate terminal coupled to a switch control node and drain and source terminals coupled together via a first resistor of the switchable resistance (Schooley: Abstract, figure 2, current source 30, bias transistor 28, switchable resistance 22, field-effect transistor 36).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Schooley into the art of Meck as modified by Luo and Schooley as to provide further biasing control over amplifiers using FET as a switch.  
Consider claim 17, Meck discloses (figure 2, Abstract) A wireless device comprising: an antenna (figure 2, antenna 150); a transceiver configured to generate a radio-frequency input signal (figure 2, device 135); a radio-frequency module (figure 2, device 145, 140) configured to receive the radio-frequency input signal and provide a radio-frequency output signal to the antenna; power amplifier circuitry (figure 2, power 
Meck does not mention driver bias circuitry coupled to a radio-frequency input of the power amplifier circuitry, the driver bias circuitry including a current mirror having an output having a switchable resistance, the switchable resistance being coupled in parallel with the radio-frequency input and configured to modify an output resistance of the current mirror. 
Luo discloses in power amplifier circuit ([0001]), a bias boost circuit coupled to an input of the power amplifier, the bias boost circuit including a current mirror having an output having a resistance R1 (Abstract, figure 1), the resistance R1 being coupled in parallel with the radio-frequency (figure 1, [0002] RF) signal input path and configured to provide an output resistance of the current mirror (figure 1, R1 path is parallel to RF input path).  

The combination of Meck and Luo do not mention the resistance is switchable, the switchable resistance configured to selectively adjust how radio-frequency input signal increases a current through the amplifying transistor, the switchable resistance being coupled in parallel with the radio-frequency input and configured to modify an output resistance of the current mirror.
Schooley discloses a current mirror biasing circuit for RF amplifier includes a switchable resistor 22 for providing dynamic control of resistance for biasing the RF amplifier 14 (Abstract, figures 1 and 2, current source 30, Ibias2 path is parallel to RF_IN path, the switchable resistance 22; [0027]-[0034]), the switchable resistance 22 configured to selectively adjust how radio-frequency input signal increases a current through the amplifying transistor 14 ([0037], [0045], [0046]).   
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Schooley into the art of Meck as modified by Luo as to provide further control variables for dynamically biasing the RF amplifier for improving power amplification.  

s 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Meck as modified by Luo and Schooley above, further in view of Kim et al. “Kim” (US Pub 2016/0248387 A1).   
Consider claim 2, Meck in combination with Luo and Schooley substantially teaches the limitation in claim 1, but not wherein the output matching network is configured to present a first impedance when the switch is set in an OFF state for a high-power mode and present a second impedance when the switch is set in an ON state for a low-power mode, the second impedance being greater than the first impedance.  
However this teaching is disclosed by Kim ([0065], [0070], [0075], figures 6-9, switch 126 is on-off to increase or decrease impedance). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Kim into the art of Meck as modified by Luo and Schooley as to improve matching when power varies. 
Consider claim 18 as applied to claim 17, see response to claim 2.  

10.	Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Meck as modified by Luo and Schooley above, further in view of Jia et al. “Jia” (US Pub 2014/0220910 A1).  
Consider claim 3, Meck in combination with Luo and Schooley substantially teaches the limitation in claim 1, but not wherein the output of the power amplifier is a collector of a cascode transistor of the power amplifier.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Jia into the art of Meck as modified by Luo and Schooley as to amplify and output at collector as a further embodiment.  
Consider claim 19 as applied to claim 17, see response to claim 3.   

11.	Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Meck as modified by Luo and Schooley above, further in view of Tsai (US Pub 2008/0079499 A1).
Consider claim 5, Meck in combination with Luo and Schooley substantially teaches the limitation in in claim 1, but not wherein the power amplifier includes a first bipolar transistor and a second bipolar transistor, the second bipolar transistor having a base coupled to the radio-frequency signal input path of the power amplifier and a collector that is coupled to an emitter of the first bipolar transistor in a cascode configuration.  
However this teaching is disclosed by Tsai ([0021], [0030], claim 9, a BJT collector terminal corresponds to a drain terminal, figures 1 and 3, first BJT 342, second BJT 344).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection .  

12.	Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Meck as modified by Luo and Schooley above, further in view of Nobbe et al. “Nobbe” (US Pub 2014/0184334 A1).  
Consider claim 7, Meck in combination with Luo and Schooley substantially teaches the limitation in claim 6, but not wherein the first resistor is coupled in series with a second resistor of the switchable resistance disposed in the output path of the current mirror when the field-effect transistor is in an ON configuration. 
This teaching is disclosed by Nobbe (figure 42, [0187], a biasing circuit for power amplifier includes a switchable resistor 4220 for providing additional control of resistance for biasing). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Nobbe into the art of Meck as modified by Luo and Schooley as to provide more control variables as a further embodiment.  

13.	Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Meck as modified by Luo and Schooley above, further in view of Scott et al. “Scott” (US Pub 2015/0145604 A1).
Consider claim 8, Meck in combination with Luo and Schooley substantially teaches the limitation in claim 1, but not further comprising an AM-PM distortion 
	However this teaching is disclosed by Scott (figures 11 and 12, [0040] capacitor 40A).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Scott into the art of Meck as modified by Luo and Schooley as to provide AM-PM correction for compensating AM-PM error.  

14.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Meck (US Pub 2004/0121745 A1) in view of Lee (US Pub 2011/0260797 A1) and Schooley et al. “Schooley” (US Pub 2014/0375390 A1).  
Consider claim 9, Meck discloses A power amplifier circuit comprising:
a first transistor having an output (figure 6, Abstract, [0040]); a radio-frequency output signal path coupled to the output of the first transistor at a first end and to a radio-frequency output port at a second end (figure 6), the radio-frequency output signal path including a series inductor (inductor 225); and a shunt output matching arm disposed in the radio-frequency output signal path (figure 6), the shunt output matching arm including a capacitor (capacitor 240) connected in series with a dynamically-switchable switch (switch 245) that is controllable to modify an operational impedance of the radio-frequency output signal path ([0019], [0049]-[0052]), the switch being configurable to selectively create an open circuit between the radio-frequency output signal and a ground reference node (figure 6, switch 245). 

	However this teaching is known in the art as disclosed by Lee ([0029], figures 1 and 2, driver transistor 102 and cascode transistor 105, bipolar junction transistors (BJTs) may be used in a same configuration). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Lee into the art of Meck as to provide further control over biasing amplifiers to improve signal amplification.  
The combination of Meck and Lee do not mention the bias circuitry including a current source coupled to a base of a bias transistor, the bias transistor including a terminal coupled to an output current path that is coupled in parallel with the input of the driver transistor, the output current path including a switchable resistance configured to selectively adjust how a voltage level on the input of the driver transistor increases a current through the driver transistor, the switchable resistance being coupled in parallel with the input of the driver transistor.  
	However this teaching is known in the art as disclosed by Schooley (Abstract, figures 1 and 2, current source 30, bias transistor 28, driver transistor 14, Ibias2 path is parallel to RF_IN path, the switchable resistance 22; [0037], [0045], [0046]).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection .  

15.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Meck as modified by Lee and Schooley above, further in view of Kim et al. “Kim” (US Pub 2016/0248387 A1).   
Consider claim 10, Meck in combination with Lee and Schooley substantially teaches the limitation in claim 9, but not wherein the shunt output matching arm is configured to present a first impedance when the switch is set in an OFF state for a high-power mode and present a second impedance when the switch is set in an ON state for a low-power mode, the second impedance being greater than the first impedance.  
However this teaching is disclosed by Kim ([0065], [0070], [0075], figures 6-9, switch 126 is on-off to increase or decrease impedance). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Kim into the art of Meck as modified by Lee and Schooley as to improve matching when power varies. 

16.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Meck as modified by Lee and Schooley above, further in view of Macedo (Pub. No.: US 2002/0053947 A1).

Macedo discloses in an output impedance matching circuit, wherein the capacitor configured to block any and all direct-current signals from passing to ground through the shunt output matching arm (Fig. 3 (19)(Cb)(N2) and (C7)) (capacitor C3 serves to block any DC components) ([0018] lines 18-19) (block any DC components of the RF input and output signals 20, 22) ([0016] lines 7-8). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Macedo into the art of Meck as modified by Lee and Schooley as to block DC components.  

17.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Meck as modified by Lee and Schooley above, further in view of Nobbe et al. “Nobbe” (US Pub 2014/0184334 A1).  
Consider claim 15, Meck in combination with Lee and Schooley substantially teaches the limitation in claim 9, further discloses wherein the switchable resistance includes a first resistor, and a field-effect transistor coupled to first and second ends of the first resistor at a drain and a source, respectively (Schooley: figure 2, switchable resistance 22, switch 36). 
The combination of Meck, Lee and Schooley do not mention a second resistor.  

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Nobbe into the art of Meck as modified by Lee and Schooley as to provide more control variables as a further embodiment.  

18.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Meck as modified by Lee and Schooley above, further in view of Scott et al. “Scott” (US Pub 2015/0145604 A1).  
	Consider claim 16, Meck in combination with Lee and Schooley substantially teaches the limitation in claim 9, but not further comprising a capacitor coupled between one of an emitter and a collector of the cascode transistor and a base of the cascode transistor.
	However this teaching is disclosed by Scott (figures 11 and 12, [0040] capacitor 40A).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Scott into the art of Meck as modified by Lee and Schooley as to improve signal quality.  


Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300, submitted online via the USPTO's Electronic Filing System-Web (EFS-Web) or mailed to:
		Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                          
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rui Meng Hu whose telephone number is 571-270-1105.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
 
/Rui Meng Hu/
R.H./rh
April 19, 2021


/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643